DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Information disclosure statement filed on 2/11/2020 has been considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,241,417 B2 to Soh et al. (hereinafter “Soh”).
	Soh discloses a resin structure comprising: a first resin body (main body 22 in Fig. 3; “synthetic resin”- col. 6, ll. 51-53); and a second resin body (1 in Fig. 3; col. 4, ll. 58-61), wherein the second resin body is fit to an outer surface of the first resin body (Fig. 3) while being slid to one side in a sliding direction along the outer surface of the first resin body (col. 6, ll. 15-16), wherein the first resin body and the second resin body form a water stop structural unit extending in the sliding direction in a state where the second resin body is fit to the first resin body (col. 6, ll. 15-17), and wherein the water stop structural unit comprises: a first water stop structure (16 in Fig. 3) in a first region located at the one side in the sliding direction (i.e. “up” direction) and a second water stop structure (12 in Fig. 3) in a second region located at the other side in the sliding direction (“down” direction) with respect to the first region, wherein a water stop surface (11 in Fig. 3) extending in the sliding direction and provided on one of the first resin body and the second resin body (col. 6, ll. 15-50) and a water stop rib (18 in Fig. 8) extending in the sliding direction (see also Fig. 7 for up-down sliding direction) and provided on the other of the first resin body and the second resin body are press contacted in the first water stop structure (16 in Fig. 7), and wherein a first water stop plate (11 in Fig. 8; see also 11 in Fig. 3) extending in the sliding direction and provided in the other resin body is fit into a first groove (“groove” 27 in Fig. 4) extending in the sliding direction and provided in the one resin body, in the second water stop structure (Figs. 3-4).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  as discussed above, a resin structure having a first and second resin body, a water stop structural unit with first and second water stop structures, a water stop surface, and a water stop plate, is known in the art. 
However, none of the prior art fairly teaches or suggests such a resin structure, wherein the resin structure further comprises a third water stop structure in the first region where the first water stop structure is located, wherein a second water stop plate extending in a sliding direction is provided in one resin body is fit into a second groove extending in the sliding direction and provided the one resin body, in the third water stop structure, in the manner claimed in the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication US 2003/0136780 A1 to Sato et al. discloses a waterproof box for housing electrical components in motor vehicles (paragraph [0004]), wherein the waterproof box comprises resin bodies (paragraph [0045]) and waterproof structures having grooves (51 in Fig. 6) and water stopping plate (53 in Fig. 6) disposed in the grooves for sealing the internal area.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874